UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2196



EDWARD BUNN,

                                              Plaintiff - Appellant,

          versus


ARLINGTON COUNTY; RON CARLEE; AMI YORCZYK;
GREGORY GIRARDIN; MICHAEL LONGHI; FRANCES
O’LEARY,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-04-628-1)


Submitted:   January 10, 2005             Decided:   February 2, 2005


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward Bunn, Appellant Pro Se. Ara Loris Tramblian, Deputy County
Attorney, Peter Harlan Maier, Assistant County Attorney, Arlington,
Virginia; Jack L. Gould, Fairfax, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Edward Bunn appeals the district court’s orders denying

relief on his 42 U.S.C. § 1983 (2000) complaint and denying his

motion for reconsideration.           We have reviewed the record and find

no reversible error.         Accordingly, we affirm on the reasoning of

the district court.      See Bunn v. Arlington County, No. CA-04-628-1

(E.D. Va. filed Aug. 27 & entered Aug. 30, 2004; filed Sept. 2 &

entered Sept. 3, 2004). We dispense with oral argument because the

facts   and    legal   contentions      are    adequately   presented    in   the

materials     before   the    court    and     argument   would   not   aid   the

decisional process.



                                                                        AFFIRMED




                                       - 2 -